Citation Nr: 1335933	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran served on active duty for training and/or inactive duty for training from July 1980 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois, which denied entitlement to service connection for varicose veins of the lower extremities and TDIU.  Subsequently, in a July 2013 rating decision, the RO granted entitlement to service connection for varicose veins of the bilateral lower extremities.  This is considered a full grant of the benefit sought with respect to this issue; accordingly, the issue is no longer in appellate status and is not before the Board at this time.

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the Veteran's claims folder.  This matter was previously before the Board and was remanded in August 2009, January 2012, and May 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  The record reflects that the Veteran is only service-connected for bilateral varicose veins of the lower extremities, with a 10 percent disability rating assigned for each leg.  His combined disability rating is 20 percent.

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2013).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, that would justify TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In these cases, the matter must be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Although the Veteran does not meet the schedular criteria for a TDIU, the evidence reflects that referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is warranted.  The June 2013 VA examination report reflects that the examiner determined that the Veteran's service-connected varicose veins impacted his ability to work.  The examiner noted that the Veteran was released from work since 2002 and that he had previously worked as a janitor.  The examiner stated that the job involved long hours of standing and walking and the Veteran was therefore unable to continue in this position because of his varicose veins.  The Veteran claimed prolonged standing for more than 15 minutes caused severe pain in both legs and rendered him "unable to function."  On examination, the examiner noted that the Veteran's veins engorged on standing up and drained completely when raising his legs.  He also noted chronic edema of the ankles.

Therefore, the Board finds that this matter must be remanded to refer the TDIU claim to the Director, Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b), for consideration of whether TDIU is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Refer the TDIU claim to the Director of Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b), for consideration of whether this benefit is warranted on an extraschedular basis.  This referral is mandatory, although the decision of whether to actually award an extraschedular rating remains to be decided by the Director of Compensation and Pension Service or designate.

2.  Readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

